DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a “recording medium” with no limiting examples within the claims or specification that would limit the claim to “non-transitory” media and thus the claims are interpreted to include transitory media such as carrier waves. It is suggested that the claims simply be amended to be directed to a “non-transitory recording medium”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9-11, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matsumoto et al. (US 2018/0020375, Matsumoto hereafter).
RE claim 1, Matsumoto discloses a base station comprising a control unit that notifies a terminal device of setting information regarding a channel access scheme to be used and carrier sense, the terminal device being configured to use, as channel access schemes, a first scheme in which the terminal device performs carrier sense at any timing and a second scheme in which the terminal device performs carrier sense at predetermined timing (Paragraphs 150-165, eNB selects between a frame based equipment, FBE, scheme or a load based equipment, LBE, scheme for Listen Before Talk LBT and signals the setting of one or the other to a UE.).
RE claim 2, Matsumoto discloses the base station according to claim 1 as set forth above. Note that Matsumoto further discloses wherein the setting information includes information indicating whether or not to use the second scheme (Paragraphs 150-165, eNB selects between a frame based equipment, FBE, scheme or a load based equipment, LBE, scheme for Listen Before Talk LBT and signals the setting of one or the other to a UE.).
RE claim 7, Matsumoto discloses the base station according to claim 1 as set forth above. Note that Matsumoto further discloses wherein the setting information includes information indicating a frame configuration in the second scheme (Paragraphs 150-165, eNB selects between a frame based equipment, FBE, scheme or a load based equipment, LBE, scheme for Listen Before Talk LBT and signals the setting of one or the other to a UE.).
RE claim 9, Matsumoto discloses the base station according to claim 1 as set forth above. Note that Matsumoto further discloses wherein the control unit sets a channel access scheme to be used for communication with the terminal device on a basis of a detection result of another node that uses the first scheme (Paragraphs 150-165, eNB selects between a frame based equipment, FBE, scheme or a load based equipment, LBE, scheme for Listen Before Talk LBT and signals the setting of one or the other to a UE.).
RE claim 10, Matsumoto discloses the base station according to claim 1 as set forth above. Note that Matsumoto further discloses wherein the other node that uses the first scheme is detected on a basis of a signal transmitted from the other node (Paragraphs 150-165, eNB selects between a frame based equipment, FBE, scheme or a load based equipment, LBE, scheme for Listen Before Talk LBT and signals the setting of one or the other to a UE.).
RE claim 11, Matsumoto discloses the base station according to claim 1 as set forth above. Note that Matsumoto further discloses wherein the other node that uses the first scheme is detected on a basis of sensor information regarding the other node (Paragraphs 150-165, eNB selects between a frame based equipment, FBE, scheme or a load based equipment, LBE, scheme for Listen Before Talk LBT and signals the setting of one or the other to a UE.).
RE claim 13, Matsumoto discloses the base station according to claim 1 as set forth above. Note that Matsumoto further discloses wherein the control unit sets a channel access scheme to be used for communication with the terminal device on a basis of priority of a packet transmitted from another node (Paragraphs 150-165, eNB selects between a frame based equipment, FBE, scheme or a load based equipment, LBE, scheme for Listen Before Talk LBT and signals the setting of one or the other to a UE.). 
RE claim 15, Matsumoto discloses the base station according to claim 1 as set forth above. Note that Matsumoto further discloses wherein the first scheme includes LBE (Load-based equipment), and the second scheme includes FBE (Frame-based equipment) (Paragraphs 150-165, eNB selects between a frame based equipment, FBE, scheme or a load based equipment, LBE, scheme for Listen Before Talk LBT and signals the setting of one or the other to a UE.).
RE claim 16, Matsumoto discloses a terminal device configured to use, as channel access schemes, a first scheme in which the terminal device performs carrier sense at any timing and a second scheme in which the terminal device performs carrier sense at predetermined timing, the terminal device comprising a control unit that sets a channel access scheme to be used and makes a setting for carrier sense on a basis of setting information regarding a channel access scheme to be used and carrier sense, the terminal device being notified of the setting information by a base station (Paragraphs 150-165, eNB selects between a frame based equipment, FBE, scheme or a load based equipment, LBE, scheme for Listen Before Talk LBT and signals the setting of one or the other to a UE.).
RE claim 17, Matsumoto discloses a method that is executed by a processor, the method comprising notifying a terminal device of setting information regarding a channel access scheme to be used and carrier sense, the terminal device being configured to use, as channel access schemes, a first scheme in which the terminal device performs carrier sense at any timing and a second scheme in which the terminal device performs carrier sense at predetermined timing (Paragraphs 150-165, eNB selects between a frame based equipment, FBE, scheme or a load based equipment, LBE, scheme for Listen Before Talk LBT and signals the setting of one or the other to a UE.).
RE claim 18, Matsumoto discloses a method that is executed by a terminal device, the terminal device being configured to use, as channel access schemes, a first scheme in which the terminal device performs carrier sense at any timing and a second scheme in which the terminal device performs carrier sense at predetermined timing, the method comprising setting a channel access scheme to be used and making a setting for carrier sense on a basis of setting information regarding a channel access scheme to be used and carrier sense, the terminal device being notified of the setting information by a base station (Paragraphs 150-165, eNB selects between a frame based equipment, FBE, scheme or a load based equipment, LBE, scheme for Listen Before Talk LBT and signals the setting of one or the other to a UE.).
RE claim 19, Matsumoto discloses a recording medium having a program recorded thereon, the program causing a computer to function as a control unit that notifies a terminal device of setting information regarding a channel access scheme to be used and carrier sense, the terminal device being configured to use, as channel access schemes, a first scheme in which the terminal device performs carrier sense at any timing and a second scheme in which the terminal device performs carrier sense at predetermined timing (Paragraphs 150-165, eNB selects between a frame based equipment, FBE, scheme or a load based equipment, LBE, scheme for Listen Before Talk LBT and signals the setting of one or the other to a UE.).
RE claim 20, Matsumoto discloses a recording medium having a program recorded thereon, the program causing a computer to function as a control unit, the computer controlling a terminal device configured to use, as channel access schemes, a first scheme in which the terminal device performs carrier sense at any timing and a second scheme in which the terminal device performs carrier sense at predetermined timing, the control unit setting a channel access scheme to be used and making a setting for carrier sense on a basis of setting information regarding a channel access scheme to be used and carrier sense, the terminal device being notified of the setting information by a base station (Paragraphs 150-165, eNB selects between a frame based equipment, FBE, scheme or a load based equipment, LBE, scheme for Listen Before Talk LBT and signals the setting of one or the other to a UE.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Park et al. (US 2014/0023053, Park hereafter).
RE claim 4, Matsumoto discloses the base station according to claim 1 as set forth above. Matsumoto does not explicitly disclose wherein the setting information includes information in which a position and a channel access scheme are associated, the channel access scheme being to be used in a case where the terminal device is positioned at the position.
However, Park teaches  wherein the setting information includes information in which a position and a channel access scheme are associated, the channel access scheme being to be used in a case where the terminal device is positioned at the position (Paragraphs 10-12, the AP signals to a STA the channel access method which may further include at least one of application information, traffic pattern information, duty cycle information, location information, and listen interval information of the STA.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the base station of Matsumoto with the teachings of Park since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007))
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Uchida et al. (US 5,805,581, Uchida hereafter).
RE claim 5, Matsumoto discloses the base station according to claim 1 as set forth above. Matsumoto does not explicitly disclose wherein the setting information includes information in which a frequency band and a channel access scheme are associated, the channel access scheme being to be used in a case where the terminal device uses the frequency band.
However, Uchida teaches wherein the setting information includes information in which a frequency band and a channel access scheme are associated, the channel access scheme being to be used in a case where the terminal device uses the frequency band (Column 43, lines 2-30, “The information to be notified from the conventional control channel are frequencies to be used merely as control channels and those to be used as information channels. Whereas this embodiment is characterized in that, in addition to the frequency to be used as the control channel and the information channel, the access method and modulation method associated with that frequency are notified.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the base station of Matsumoto with the teachings of Uchida since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007))
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Shao et al. (US 2009/0080366, Shao hereafter).
RE claim 6, Matsumoto discloses the base station according to claim 1 as set forth above. Matsumoto does not explicitly disclose wherein the setting information includes information in which a time and a channel access scheme are associated, the channel access scheme being to be used by the terminal device during the time.
However, Shao teaches wherein the setting information includes information in which a time and a channel access scheme are associated, the channel access scheme being to be used by the terminal device during the time (Paragraph 3, known in the IEEE 802.11e standard specifies a type of time reservation scheme in which an access point (AP) allocates time periods for channel access by different stations (STAs) during a contention-free period.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the base station of Matsumoto with the teachings of Shao since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007))
Allowable Subject Matter
Claims 3, 8, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claim 3, prior arts do not explicitly disclose, teach or suggest wherein the setting information includes information indicating whether or not synchronization has been established between the base station and another node.
RE claim 8, wherein the control unit sets a channel access scheme to be used for communication with the terminal device on a basis of a position of the base station.
RE claim 12, wherein the control unit sets a frame configuration in the second scheme in accordance with a detection result of another node that uses the first scheme.
RE claim 14, wherein the control unit switches channel access schemes in a predetermined cycle, the channel access schemes being to be used for communication with the terminal device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461